DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatzis et al. 5,261,608.
In regard to claims 1 and 9, Hatzis et al. discloses a fluid-fitting adapter system and method, comprising:
a fluid-fitting adapter body 18 independent of any other fluid-fitting adapter body;
a first adapter connection mechanism 12 independent of any other adapter connection 
mechanism and in fluid communication with the fluid-fitting adapter body 18 at a first end of the fluid-fitting adapter body, the first adapter connection mechanism comprising: 
a first piston-style adapter seal 35 independent of any other adapter seal; 
an adapter flange (flange of 12 including hole 16) independent of any other 

an adapter fastener 14 independent of any other adapter fastener,
wherein the first adapter connection mechanism is operably configured to seal a detachable connection to a first multiport connection port 20 of a multiple connection ports disposed proximately on a single multiport surface of a multiport fitting body 18 
and wherein the first adapter connection mechanism is configured to be secured to the first multiport connection port independently of any other adapter connection mechanism
but simultaneously with at least other adapter connection mechanisms 15 by insertion of the 
adapter fastener through the adapter flange and into a multiport fastener receptacle 17 with the by manipulation of the adapter fastener substantially along an adapter fastener axis that is substantially perpendicular to the single multiport surface, and
a second adapter connection mechanism 25, 26 independent of any other 
adapter connection mechanism and in fluid communication with the fluid-fitting adapter body at a second end of the fluid-fitting adapter body 18, the second adapter connection mechanism being differently configured than the first adapter connection mechanism.
	Hatzis et al. discloses an adapter body for connecting two piston-style adapters, but not three adapter bodies.  However, it would have been obvious to one of ordinary skill in the art to modify the adapter body to accept three or more piston-style adapters 12 because duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In regard to claims 4 and 13, wherein the fastener is a screw or a bolt 14.

In regard to claims 6 and 14, wherein the fluid-fitting adapter system is operably configured to carry fuel.
In regard to claims 7 and 15, wherein the fluid-fitting adapter system comprises a hose 36, or a fitting 38.
In regard to claims 8 and 16, wherein the fluid-fitting adapter system comprises a rigid material 38, flexible material 36, or a combination thereof.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatzis et al. 5,261,608 in view of Mast et al. 2014/0305135.
In regard to claim 17, Hatzis et al. discloses a multiport fluid fitting adapter for 
connecting fuel lines of a turbine engine, but does not specifically disclose the fitting adapter is used on a rotorcraft turbine engine.  Mast et al. teaches that it is common and well known in the art to use multiport fuel adapters 217 attached to fuselages (see fig. 3) in order to supply fuel to turbine engines in a rotorcraft. Therefore it would have been obvious to one of ordinary skill in the art to modify to use the multiport fluid fitting of Hatzis et al. in combination with a rotorcraft, as taught by Mast et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679